Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Status of the Claims
Claims 1, 7-12, 18, 20, 22-26, 31, 35 and 38-41 are currently pending and amendment to the claims are acknowledged.  By way of applicant’s election, claims 25, 26, 31 and 35 have been withdrawn, and therefore, claims 1, 7-12, 18, 20, 22-24 and 38-41 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments/arguments filed 12/07/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular by way of amendments, the 112(b), 112(d), 102 and the 103 rejection have been withdrawn. Further the obviousness type double patenting rejection have been withdrawn because claims 43-46 of copending application no. 16/338259 are cancelled.  


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 7-12, 18, 20, 22-24 and 38-41 are rejected under 35 USC 103 as being obvious over Liang et al. (CN103110582A, IDS of 08/02/2019) in view of Bromley (US2016/0081927A1)

Applicant claims including the below claim 1 filed on 12/07/2020. 

    PNG
    media_image1.png
    332
    1291
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Liang teaches micro-emulsion for pharmaceutical preparations comprising the following components in percentage by weight: (a) 0.01wt%-30wt% of the cannabinol compound which overlaps the instant range of about 0.1 to 12% and the cannabinol compounds includes cannabinol, cannabidiol or tetrahydrocannabinol (THC) (b) 0.01wt%-30wt% of oil phase, wherein the oil phase is selected from one or more of vegetable oil, fatty acid ethyl ester, fatty acid isopropyl ester, fatty acid glyceride and fatty acid polyethylene glycol glyceride, MCT, soybean oil, ethyl oleate, isopropyl myristate, caprylic/capric triglyceride (=MCT), or oleic acid polyethyleneglycol glyceride which reads on the instant additional oil and its amount overlaps the instant range of about 0.5 to 20%; (c) 0.01wt%-60wt% of surfactant  which overlaps the instant range of about 30 to 85% wherein the surfactant is selected from one or more of polyoxyethylene ether castor oil, polyoxyethylene hydrogenated castor oil, poloxamer, fatty acid polyethylene glycol glyceride, polyoxyethylene dehydrated sorbitol aliphatic ester and phospholipid, e.g., Cremophor RH40, PLURONICS F87, caprylic/capric polyethyleneglycol glyceride, Tween80 or phospholipid. (d) 0.01wt%-40wt% of co-surfactant that overlaps the instant range of about 1 to 50% wherein the co-surfactant is selected from one or more of alcohol, propylene glycol, isopropyl alcohol, polyethylene glycol, dimethyl isosorbide, isopropenyl carbonate, diethylene glycol monoethyl ether, tetrahydrofuran polyglycol ether and glycerol; and the balance being water or deionized water in an amount of 0.01%-40% (abstract, claims 1-4, and oil phase section).  Although Liang does not expressly teach the ratio of surfactant to co-surfactant of instant claim 11, it would be optimized from the amounts of Liang’s surfactant/co-surfactant, devoid of criticality for the recited range. Liang further teaches that the microemulsion is thermodynamically stable, isotropic, transparent dispersion that two kinds of immiscible liquid generate under the effect of surfactant molecule interfacial film, and be generally to be formed suitable ratio is spontaneous by oil phase, surfactant, co-surfactant and water, and viscosity is low, and particle diameter is generally at 10-100nm which overlaps the instant claims 1 and 24 (in part), 7-12, 18, 20 and 38-41).
Liang teaches water can be present in a minimum amount of 0.01% which is essentially devoid of water. However, Liang does not expressly teach microemulsion concentrates without water. The deficiency is cured by Bromley. 
Bromley teaches pre-spray emulsions and powders containing non-polar compounds (title); the pre-concentrate composition comprises 1) as the non-polar compounds, cannabinoids including natural compounds, e.g., phytocannabinoids including THC, CBD, CBG, CBC, CBN, etc. derived from plants, Echinacea purpurea, Echinacea angustifolia, Echinacea pallida, Acmela oleracea, Helichrysum umbraculigerum, and Radula marginata plants, phospholipid, MCT, PUFA, etc. ([0265], [0304]-[0305] and claims 31-32 of prior art) wherein the cannabinoid is effective to treat multiple sclerosis, muscular spasm, migraine headache, glaucoma, asthma, inflammation, insomnia, high blood pressure, nausea, vomiting, as oxytoxic, anxiolytic, anti-convulsive, anti-depressive, anti-psychotic, and anti-cancer agents ([0304]); and the non-polar ingredient is present in an amount 0.5 to 75%, 0.1-10%, 5-12% for dilution ([0048] and claim 16 of prior art) which overlaps the instant range of about 0.1 to about 12%; 2) surfactant such as polysorbate ([0035]) (=POE sorbitan monooleate), sucrose fatty acid ester, etc. ; 3) co-surfactant (=emulsifier) such as fish collagen, polysorbate or its analog or phospholipid, PEG-derived surfactant ([0052] & [0066]); 4) MCT oil in which overlaps the instant range of about 0.5 to 20% (instant claims 1, 9 & 24) and 5) solvent including vitamin E, flaxseed oil, CLA, borage oil, di-limonene oil, canola oil, MCT oil, oat oil, glycerin, propylene glycol, etc.  ([0051] and [0098]) (instant claims 7 and 12); the composition further comprises antioxidants including olive oil, rosemary oil, mineral oil, etc. ([0310]) and binders including coconut oil, soybean oil, linoleic acid, polyol, polyethylene glycol in an amount of 5-20% ([0011] and [0028]). It is noted that when polyol is used, it would act as the recited co-surfactant, absent evidence to the contrary  (instant claim 8); the composition is provided as concentrate for providing soluble forms of non-polar compounds, for dilution into aqueous beverages and other foods ([0034]); the composition is used for pharmaceuticals comprising non-polar compounds ([0066]) and is provided in the form of capsule ([0048]), gel ([0059]-[0061]), emulsion, dry powders ([0005]), and the pharmaceutical composition contains dilutes, fillers, granulating agents, buffers, maltodextrin, lubricants, glidants, disintergrants, etc. ([0156]), and  the pharmaceutical composition is typically loaded into a dry powder dispenser or into inhalation using a dry powder inhaler or capsules for use what dry powder delivery device ([0472]) (instant claims 38-41); the droplet diameter or micelle diameter in an emulsion is expressed with nanometer unit of less than about 30nm ([0128] and [0325]) which overlaps the instant range of about 5 to about 30nm (instant claim 20). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and Liang is that Liang does not expressly teach microemulsion with no water of instant claim 1. The deficiency is cured by Bromley. 
3. The difference between the instant application and Liang in view of Bromley is that Liang in view of Bromley does not expressly teach stability of formulation in gastric acidic environment of instant claim 23 and the formulation reduces the rate of transformation of the CBD into THC of instant claim 24.
4. The difference between the instant application and the applied art is that the applied art does not expressly teach additional oil/surfactant/co-surfactant species other than the prior art species. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Regarding the instant ranges of ingredients, they overlaps or inside the instant ranges as noted above. Accordingly, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
2. It would have been a prima facie obvious to modify the teachings of Liang with microemulsion powder without water as taught by Bromley. 

3. Although Liang/Bromley does not expressly teach the formulation stabilizes cannabinoid in gastric fluid acidic environment of instant claims 22-23, and the formulation reduces the rate of transformation of the CBD into THC of instant claim 24, the combined applied art teaches the same ingredients and overlapping amounts thereof, and thus it would implicitly stabilize cannabinoid under gastric fluid and reduce the rate of transformation of the CBD into THC in the absence of evidence to the contrary. That is, the claimed features are a natural result of the combination of elements. In this regard, please see Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 
4. The oil/surfactant/co-surfactant species other than the prior art species would be equivalent and thus those species of surfactant would be obvious variation, and selecting certain species of surfactant is a matter of choice or design and would have yielded no more than predictable results, devoid of evidence to the contrary.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new reference. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613